Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 1 of 41 PageID: 1




Dianne M. Nast
(N.J. #012611976)
NastLaw LLC
1101 Market Street
Suite 2801
Philadelphia, Pennsylvania 19107
Telephone (215) 923-9300

ATTORNEY FOR PLAINTIFF


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


   KPH HEALTHCARE SERVICES, INC. A/K/A                       Case No.: _____________________
   KINNEY DRUGS, INC., on behalf of itself and
   all others similarly situated,

                                                             CLASS ACTION COMPLAINT
           Plaintiff,
                                                             JURY TRIAL DEMANDED
   v.

   AMARIN PHARMA, INC., AMARIN
   PHARMACEUTICALS IRELAND LIMITED,
   AMARIN CORPORATION PLC, BASF
   AMERICAS CORPORATION, BASF
   CORPORATION, BASF PHARMA (CALLANISH)
   LTD, BASF USA HOLDING LLC, CHEMPORT,
   INC., NISSHIN PHARMA, INC., NOVASEP LLC,
   NOVASEP, INC., GROUPE NOVASEP SAS, AND
   FINORGA SAS,

           Defendants.



        Plaintiff KPH Healthcare Services, Inc. (“Plaintiff” or “KPH”) brings this action on

behalf of itself and all others similarly situated against Amarin Pharma, Inc., Amarin

Pharmaceuticals Ireland Limited, Amarin Corporation PLC (collectively “Amarin”); BASF

Americas Corporation, BASF Corporation, BASF Pharma (Callanish) Limited, BASF USA

Holding LLC (collectively “BASF”); Chemport, Inc. (“Chemport”); Nisshin Pharma, Inc.
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 2 of 41 PageID: 2




(“Nisshin”); Novasep, LLC, Novasep, Inc., Groupe Novasep SAS, Finorga SAS (collectively

“Novasep,” together with Amarin, BASF, Chemport, and Nisshin, “Defendants”). These

allegations are based on investigations of counsel, publicly available materials and knowledge,

information, and belief.

                                       INTRODUCTION

       1.      This case arises from Defendants’ illegal scheme to delay competition in the

United States and its territories for Vascepa, a prescription medication approved by the U.S.

Food and Drug Administration (“FDA”) to treat hypertriglyceridemia in adults, by hoarding the

world’s supply of the active pharmaceutical ingredient (“API”) needed to make the drug.

Plaintiff seeks overcharge damages arising from Defendants’ unlawful scheme.

       2.      Icosapent ethyl (“IPE”) is the active ingredient in Vascepa and is made from

eicosapentaeonic acid (“EPA”), an omega-3 fatty acid found in fish oil. Vascepa has been shown

both to lower triglycerides and to reduce the risk of cardiovascular events in patients who have

high triglycerides (150 mg/dL or higher). In 2020, annual sales of Vascepa in the United States

were over $600 million.1

       3.      In September and October of 2016, four drug companies filed applications with

the FDA seeking approval to launch their generic versions of Vascepa: Roxane Laboratories, Inc.

and related entities, later acquired by Hikma Pharmaceuticals Plc (“Hikma”), Dr. Reddy’s

Laboratories Inc. (“DRL”), Teva Pharmaceuticals USA, Inc. and related entities (“Teva”), and




       1
            “Amarin Provides Preliminary 2020 Results and 2021 Outlook” (Jan. 7, 2021),
https://investor.amarincorp.com/news-releases/news-release-details/amarin-provides-
preliminary-2020-results-and-2021-outlook (last accessed Jun. 1, 2021).



                                                2
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 3 of 41 PageID: 3




Apotex, Inc. (“Apotex”).2 Hikma, DRL, and Teva each contended that all of the asserted patent

claims were either invalid or not infringed by their respective generic version of Vascepa.

       4.        Amarin sued each of these generics contending that some of the asserted patent

claims were either invalid or not infringed by Apotex’s generic version of Vascepa, but did not

challenge all of the asserted patent claims.

       5.        In May 2018, Amarin settled with Teva and Amarin settled with Apotex in June

2020. Pursuant to those agreements, Teva and Apotex agreed to forego selling their respective

generic versions of Vascepa in the United States until August 9, 2029, or earlier under certain

circumstances.

       6.        Hikma and DRL, however, continued their patent fight and on March 30, 2020,

Chief Judge Miranda M. Du of the United States District Court for the District of Nevada, held

that Amarin’s patents were invalid due to obviousness.

       7.        After its patent victory, DRL immediately began preparations to launch generic

Vascepa, “only to discover that Amarin had foreclosed all the suppliers of the icosapent ethyl

API who have sufficient capacity to support a commercial launch in a timely manner.”3

       8.        Hikma received FDA approval to launch its generic version of 1mg Vascepa on

May 22, 2020.4



       2
         Applications were previously filed with the FDA, but they were rejected after Amarin
successfully extended its New Chemical Entity exclusivity period, rendering those earlier-filed
applications premature.
       3
         Complaint, Doc. No. 1, Dr. Reddy’s Laboratories Inc. v. Amarin Pharma, Inc., Amarin
Pharmaceuticals Ireland Limited, and Amarin Corporation PLC, No. 3:21-cv-10309-BRM-ZNQ
(D.N.J. Apr. 27, 2021) (“DRL Complaint”), ¶ 3.
       4
         “Hikma receives FDA approval for its generic Vascepa,” PR Newswire (May 22, 2020),
https://www.prnewswire.com/news-releases/hikma-receives-fda-approval-for-its-generic-
vascepa-301064061.html (last accessed Jun. 1, 2021).



                                                 3
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 4 of 41 PageID: 4




       9.       On August 7, 2020, DRL received final FDA approval to launch its generic

version of 1mg Vascepa.5 As of that date, DRL had removed all legal and regulatory barriers to

its entry into the market for 1mg Vascepa. However, DRL has been unable to enter the market

for generic Vascepa due to Amarin’s use of a series of exclusive contracts and other

anticompetitive conduct to lock up the available supply of IPE, the active pharmaceutical

ingredient in Vascepa.

       10.      On September 3, 2020, Amarin lost its appeal of Judge Du’s March 30, 2020

invalidity order.

       11.      On November 5, 2020, Hikma was able to launch its generic Vascepa product

but―hampered by Amarin’s anticompetitive cornering of the world’s supply of IPE―Hikma

launched only limited amounts of its 1mg generic Vascepa.

       12.      Amarin was able to prevent DRL’s generic Vascepa launch and limit Hikma’s

launch by purposely contracting with at least four different API manufacturers6―one or two is

standard in the pharmaceutical industry―using agreements that prevent these suppliers from

selling IPE API to any other manufacturer,7 and has otherwise foreclosed access to at least one

other major supplier.

       13.      Amarin has no legitimate procompetitive reason for entering into exclusive supply

agreements with these four manufacturers. The total annual capacity of these suppliers has been


       5
         Product Details for ANDA 209499,
https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=A&Appl_No=2
09499#312 (last accessed Jun. 1, 2021).
       6
           Nisshin Pharma Inc., Equatez Ltd., Chemport Inc., and Novasep.
       7
         See, e.g., Amarin Corp. plc, Quarterly Report (Form 10-Q), at 16 (Nov. 8, 2011)
(“Following FDA approval of [Vascepa] both agreements [with Equateq and Chemport] include
annual purchase levels enabling Amarin to maintain supply exclusivity with each respective
supplier”) (emphasis added).



                                                4
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 5 of 41 PageID: 5




more than triple Amarin’s requirements at relevant times in the past, and is at least double

Amarin’s current requirements.

       14.      Notably, Amarin has repeatedly bragged about its anticompetitive scheme to

investors, often coyly referring to “taking advantage of manufacturing barriers to entry,”8 but

sometimes bluntly stating that the addition of a new supplier “fortifies Amarin’s efforts to shield

its Vascepa patent beyond its scheduled 2030 expiration.”9

       15.      As a result of Amarin’s scheme, DRL’s launch of generic Vascepa has been

delayed since August 2020, Hikma’s launch of generic Vascepa has been constrained by limited

supply, and Plaintiff and members of the class (defined below) have been forced to pay

supracompetitive prices for Vascepa and its generic equivalent.

                                 JURISDICTION AND VENUE

       16.      This action arises under sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 & 2,

and section 4 of the Clayton Act, 15 U.S.C. § 15(a), and seeks to recover treble damages, costs of

suit, and reasonable attorneys’ fees for the injuries sustained by the Plaintiff and members of the

class resulting from Amarin’s unlawful monopolization of the United States market for icosapent

ethyl, and from the Defendants’ conspiracy to restrain trade in the same market.

       17.      The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1332(d),

§ 1337(a), 1407, and 15 U.S.C. § 15.




       8
           Amarin Corp. plc, Annual Report (Form 10-K), at 3 (Feb. 29, 2012).
       9
         Press Release, Amarin Corp. plc, “Amarin Announces Approval of Supplemental New
Drug Application for Chemport as Additional Vascepa® Active Pharmaceutical Ingredient
Supplier” (Apr. 18, 2013), https://investor.amarincorp.com/news-releases/news-release-
details/amarin-announces-approval-supplemental-new-drug-application (last accessed Jun. 1,
2021).



                                                 5
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 6 of 41 PageID: 6




       18.     Venue is proper in this District under 15 U.S.C. §§ 15(a), 22 and 28 U.S.C.

§§ 1391(b), (c), and (d) because the Defendants transact business within this District and/or have

agents in and/or that can be found in this District.

       19.     The Court has personal jurisdiction over each of the Defendants. Defendants have

transacted business, maintained substantial contacts, and/or committed overt acts in furtherance of

the illegal scheme throughout the United States, including in this District. The scheme has been

directed at and has had the intended effect of causing injury to individuals and companies residing

in or doing business throughout the United States, including in this District. Personal jurisdiction

lies under Fed. R. Civ. P. 4(k)(2) over the foreign domiciliary defendants.

                                          THE PARTIES

   A. Plaintiff

       20.     Plaintiff KPH Healthcare Services, Inc., a/k/a. Kinney Drugs, Inc. (“KPH”) is a

corporation organized under the laws of the state of New York, with headquarters in Gouverneur,

New York. KPH operates retail and online pharmacies in the Northeast under the name Kinney

Drugs, Inc. KPH is the assignee of McKesson Corporation, who directly purchased Vascepa

from Amarin during the Class Period. As a result of Amarin’s alleged anticompetitive conduct,

KPH paid supra-competitive prices for its Vascepa purchases and KPH was injured by the illegal

conduct alleged herein. Absent the unlawful conduct alleged herein, KPH would have purchased

less expensive generic alternatives, rather than branded Vascepa.

   B. Defendants

       21.     Defendant Amarin Pharma, Inc. is a company organized and existing under the

laws of Delaware with its principle place of business at 1430 Route 206, Bedminster, NJ 07921.

       22.     Defendant Amarin Pharmaceuticals Ireland Limited is a company incorporated

under the laws of Ireland with registered offices at 88 Harcourt Street, Dublin 2, Dublin, Ireland.


                                                  6
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 7 of 41 PageID: 7




       23.     Defendant Amarin Corporation plc is a company incorporated under the laws of

England and Wales with principal executive offices at 77 Sir John Rogerson’s Quay, Block C,

Gran Canal Docklands, Dublin 2, Ireland. Defendants Amarin Pharma, Inc., Amarin

Pharmaceuticals Ireland Limited, and Amarin Corporation plc are collectively referred to herein

as “Amarin.”

       24.     Defendant BASF Americas Corporation is a company organized and existing

under the laws of Delaware with its principle place of business at 1105 North Market Street,

Suite 1306, P.O. Box 8985, Wilmington, DE 19899.

       25.     Defendant BASF Corporation is a company organized and existing under the laws

of Delaware with its principle place of business at 100 Park Avenue, Florham Park, NJ 07932.

       26.     Defendant BASF Pharma (Callanish) Limited is a company incorporated under

the laws of England with registered offices at 2 Stockport Exchange, Railway Road, Stockport,

SK1 3GG, United Kingdom.

       27.     Defendant BASF USA Holding LLC is a company organized and existing under

the laws of Delaware with its principle place of business at 100 Park Avenue, Florham Park,

NJ 07932. Defendants BASF Americas Corporation, BASF Corporation, BASF Pharma

(Callanish) Limited, and BASF USA Holding LLC are collectively referred to herein as

“BASF.”

       28.     Defendant Chemport Inc. is a company incorporated under the laws of the

Republic of Korea with its principal place of business at 15-1, Dongsu-dong, Naju-si, Jeollanam-

do 520-330 Korea.




                                                7
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 8 of 41 PageID: 8




       29.       Defendant Nisshin Pharma, Inc. is a company incorporated under the laws of

Japan with its principal place of business at 25, Kanda-Nishiki-cho 1-chome, Chiyoda-ku, Tokyo

101-8441, Japan.

       30.       Defendant Novasep, LLC is a company organized and existing under the laws of

New Jersey with its principal place of business at 23 Creek Circle, Boothwyn, PA 19061.

       31.       Defendant Novasep, Inc. is a company organized and existing under the laws of

New Jersey with its principal place of business at 23 Creek Circle, Boothwyn, PA 19061.

       32.       Defendant Groupe Novasep SAS is a company incorporated under the laws of

France with its principal place of business at 39, Rue Saint Jean De Dieu Lyon, 69007 France.

       33.       Defendant Finorga SAS is a company organized and existing under the laws of

France with its principal place of business at Route De Givors Chasse Sur Rhone, 38670 France.

Defendants Novasep, LLC, Novasep, Inc., Group Novasep SAS, and Finorga SAS are

collectively referred to herein as “Novasep.”

                                REGULATORY BACKGROUND

   A. Approval of a first entrant

       34.       Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et

seq., manufacturers that create a new drug must obtain approval from the FDA to sell the product

by filing a New Drug Application (“NDA”).10 An NDA must include specific data concerning

the safety and effectiveness of the drug, as well as any information on applicable patents.11

       35.       When the FDA approves a brand pharmaceutical manufacturer’s NDA, the

manufacturer may list in Approved Drug Products with Therapeutic Equivalence Evaluations



       10
            21 U.S.C. §§ 301-392.
       11
            21 U.S.C. §§ 355(a), (b).



                                                 8
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 9 of 41 PageID: 9




(the “Orange Book”) certain patents that the manufacturer asserts could reasonably be enforced

against a manufacturer that makes, uses, or sells a generic version of the brand drug before the

expiration of the listed patents. After the FDA approves the NDA, the brand manufacturer may

list such patents in the Orange Book.12

       36.       When they do not face generic competition, brand manufacturers can usually sell

the branded drug far above the marginal cost of production, generating profit margins well in

excess of 70% while making hundreds of millions of dollars in sales.

   B. Approval of a generic drug

       37.       The 1984 Hatch-Waxman Amendments to the Food, Drug and Cosmetics Act,

Pub. L. No. 98-417, 98 Stat. 1585 (1984), simplified the regulatory hurdles for prospective

generic drug manufacturers by eliminating their need to conduct extensive human trials or to file

lengthy and costly NDAs. Instead of an NDA, a manufacturer seeking approval to sell a generic

version of a brand drug may file an Abbreviated New Drug Application (“ANDA”), which relies

on the scientific data regarding safety and effectiveness from the brand’s original NDA.

       38.       To gain FDA approval, generic drugs must be bioequivalent to their branded

counterparts. Bioequivalence means that the active ingredient of the proposed generic would be

present in the blood of a patient to the same extent and for the same amount of time as the active

ingredient of the brand.13 Bioequivalent drug products containing identical amounts of the same

active ingredients, having the same route of administration and dosage form, and meeting

applicable standards of strength, quality, purity, and identity are therapeutically equivalent and




       12
            21 U.S.C. §§ 355(b)(1), (c)(2).
       13
            21 U.S.C. § 355(j)(8)(B).



                                                 9
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 10 of 41 PageID: 10




may be substituted for one another. The FDA assigns an “AB” rating to generics that meet the

necessary criteria in relation to their branded counterparts.

       39.       An applicant must also certify that its generic version of the drug will not infringe

any patents listed in the Orange Book as covering that brand. Under the Hatch-Waxman

Amendments, a generic manufacturer’s ANDA must contain one of four certifications with

respect to the branded drug and each listed patent:

                 a. that no patent for the brand drug has been filed with the FDA (a “Paragraph I
                    certification”);

                 b. that the patent for the brand drug has expired (a “Paragraph II certification”);

                 c. that the patent for the brand drug will expire on a particular date and the
                    manufacturer does not seek to market its generic product before that date (a
                    “Paragraph III certification”); or

                 d. that the patent for the brand drug is invalid or will not be infringed by the
                    generic manufacturer’s proposed product (a “Paragraph IV certification”).14

   C. The competitive effects of AB-rated generic competition

       40.       Because generics do not differ therapeutically from brands, the only meaningful

basis for competition between them (or between generic versions of the same drug) is price.

When there is only one generic competitor on the market, their prices are typically between 10%

and 20% lower than their brand counterparts. The discount increases dramatically as more

generics enter: when there are multiple generics on the market, the discount off the brand price

can be 80% or more. According to the FDA and the FTC, the greatest single drop in generic

price occurs when the second generic enters the market.

       41.       Since passage of the Hatch-Waxman Amendments, every state has adopted

“generic substitution” laws that either require or permit pharmacies to substitute an AB-rated


       14
            21 U.S.C. §§ 355(b)(2)(A)(ii)-(iv), (j)(2)(A)(vii)(II)-(IV).



                                                   10
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 11 of 41 PageID: 11




generic when presented with a prescription for its branded counterpart. As a result of these laws

and other features of the pharmaceutical marketplace, when generic competition begins (so long

as it is un-restrained), brand sales are rapidly converted to generic sales, with generics garnering

80% of unit sales or more within the first six months. The Federal Trade Commission (FTC) has

found that, on average, generics capture 90% of brand unit sales within the first year of generic

entry and, with multiple generics on the market, prices drop by 85%.

       42.     Thus, the launch of AB-rated generics typically precipitates significant cost

savings for all drug purchasers. It also provides strong incentives for brand manufacturers to

forestall such launches.

       43.     Absent generic competition, brand manufacturers typically sell their drugs at

prices far above the marginal cost of production, generating profit margins of 70% and more,

sometimes up to 98%. They can do this because, before generic competition, the brand has a

monopoly on the drug. When the first generic enters, the brand’s monopoly disappears, the

generic charges less, and profit margins for the drug begin to shrink. When two or more enter,

prices—and profit margins—drop much more precipitously.

       44.     Brand manufacturers thus have an interest in forestalling generic competition for

as long as possible, keeping monopoly profits for themselves. And first filers have an interest in

being the only generic on the market for as long as possible, keeping generic sales for

themselves.

       45.     When multiple generic competitors enter the market, the competitive process

accelerates and prices drop to their lowest levels. Multiple generic sellers typically compete

vigorously with each other over price, driving prices down toward marginal manufacturing




                                                 11
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 12 of 41 PageID: 12




costs.15 Soon after generic competition begins, the vast majority of sales formerly enjoyed by the

brand shift to generic sellers. A 2009 FTC Study found that generics captured between

approximately 72% and 85% of sales in the first six months.16 In the end, total payments to the

brand manufacturer decline to a small fraction of the amounts paid prior to generic entry.

Generic drugs “are typically sold at substantial discounts from the branded price. According to

the Congressional Budget Office, generic drugs save consumers an estimated $8 to $10 billion a

year at retail pharmacies. Even more billions are saved when hospitals use generics.”17

       46.       Once the number of generic competitors goes from one to two, there are two

generic commodities that compete on price. Some typical estimates are that a single generic

launch results in a near term retail price reduction of around 10%. With two generic entrants, the

near-term retail price reduction is about 50%. Once third and fourth generics enter, prices drop

even lower, until the market is fully “genericized,” with price standing as the only meaningful

distinction between different products.

       47.       A noted study of U.S. generic drug prices published in January 2019 found that

                 [p]rices typically decrease rapidly with the entry of subsequent
                 generic manufacturers. Generic drugs that entered the market
                 between 2002 and 2014 reduced drug prices by 51% in the first
                 year, and after a plateau in drug prices during the 180-day
                 exclusivity when only the first generic drug manufacturer can
                 market its drug, nearly all reductions in the price of oral
                 medications occurred in the first eight months after generic entry.
                 As the number of generic manufacturers within specific drug
                 markets increases, drug prices continue to decline. A 2005 FDA
                 analysis found that after patent and exclusivity expiration, the

       15
            FTC v. Actavis, 570 U.S. 136, 144 (2013) (citation omitted).
       16
       FTC Study, Federal Trade Commission, “Authorized Generics: An Interim Report,”
2009 WL 1785171 (June 2009).
       17
          See FDA Website, Generic Drugs: Questions and Answers,
https://www.fda.gov/drugs/questions-answers/generic-drugs-questions-answers (last accessed
Jun. 1, 2021).



                                                  12
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 13 of 41 PageID: 13




                 introduction of one generic manufacturer into the market reduced
                 the price of the drug by only 6%. With two generic manufacturers,
                 the price reached 52% of the brand-name drug’s price.18

       48.       In general, the more fully genericized the market for a particular drug, the lower

the price will be. The presence of multiple generics in the market, competing with the brand and

with each other, puts downward pressure on prices, to the benefit of purchasers and consumers.

   D. NCE exclusivity

       49.       A “new chemical entity” (“NCE”) is a drug that contains an active moiety—the

part of the drug responsible for the physiological or pharmacological action of the drug—that the

FDA has not previously approved in another NDA.19 Approval of an NDA with a new chemical

entity provides a five-year exclusivity (“NCE exclusivity”) during which the FDA cannot

approve an ANDA for a drug containing the same active moiety as the new chemical entity.20

   E. Supply and use of API in drug products

       50.       Final drug products and the active pharmaceutical ingredients contained in those

products are frequently manufactured by different companies. Where this is the case, the

manufacturer of the final drug product, whether brand or generic, combines the API purchased

from other sources with inactive ingredients to manufacture the final dosage form. Although a

generic manufacturer’s process for manufacturing the final dosage form may be different from

the manufacturer of the reference listed drug (“RLD”), it is typical for the different



       18
          Gupta, R., et al., Generic Drugs in the United States: Policies to Address Pricing and
Competition, Clin. Pharmacol. Ther. 2019 Feb; 105(1): 329-337 (emphasis added),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6355356/ (last accessed Jun. 1, 2021); see also,
Conrad, R. and R. Lutter, Generic Competition and Drug Prices: New Evidence Linking Greater
Generic Competition and Lower Generic Drug Prices, FDA Center for Drug Evaluation and
Research (2019), https://www.fda.gov/media/133509/download (last accessed Jun. 1, 2021).
       19
            21 C.F.R. § 314.108(a).
       20
            21 C.F.R. § 314.108(b)(2).



                                                  13
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 14 of 41 PageID: 14




manufacturers to use identical API. An RLD is an approved drug product to which a generic

version of the drug is compared to show bioequivalence. A generic drug manufacturer must refer

to the RLD in its ANDA.

       51.       As part of the process for obtaining regulatory approval to sell an active

pharmaceutical ingredient in the United States, the API manufacturer ordinarily must file a Drug

Master File (“DMF”) with the FDA. The DMF provides “confidential detailed information about

facilities, processes, or articles used in the manufacturing, processing, packaging, and storing of”

the API.21 The manufacturer of a final dosage form, in turn, references the DMF of each of its

API suppliers in its New Drug Application (whether Abbreviated or full).22 The FDA then

reviews the technical information contained in, and inspects the relevant facilities described in,

each DMF referenced in the ANDA or NDA. A single DMF may be referenced by multiple

manufacturers.

       52.       If a manufacturer wants or needs to change its API supplier for a drug, it must file

a supplement with the FDA referencing the new API supplier’s DMF and submit data for drug

batches using the new supplier’s API. The manufacturer may only market its drug using the new

supplier’s API if the FDA approves of the change. It is time consuming to prepare and file the

necessary supplement and then obtain FDA approval of the change in API supplier.

       53.       If a current DMF holder is willing, a generic drug manufacturer may use API

from an API supplier that already has a DMF on file and reference that DMF in their ANDAs. If,

however, no current DMF holder is willing to supply the generic manufacturer with API, it must




       21
         Guidelines For Master Drug Files, § I, https://www.fda.gov/drugs/guidances-
drugs/drug-master-files-guidelines (last accessed Jun. 1, 2021).
       22
            21 CFR 314.420(b).



                                                  14
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 15 of 41 PageID: 15




identify a new API supplier (who does not yet have a DMF on file) and work with that supplier

to develop the API and submit a DMF.

       54.     It takes significant time to develop a process for manufacturing an API and to

then prepare and file the necessary DMF. Generally, because of the significant costs involved in

qualifying an API supplier as well as the need to continue to ensure quality control by the API

supplier, it is industry practice for both brand and generic drug manufacturers to use only one or

two API suppliers to support a drug application.23

                                             FACTS

   A. Vascepa

       55.     Vascepa is the brand name for the icosapent ethyl drug produced and marketed by

Amarin using the active pharmaceutical ingredient IPE, derived from eicosapentaenoic acid

(“EPA”), a type of omega-3 fatty acid derived from fish oil.

       56.     On July 26, 2012, Amarin received FDA approval to market Vascepa: “as an

adjunct to diet to reduce triglyceride (TG) levels in adult patients with severe (≥500 mg/dL)

hypertriglyceridemia.” Subsequently, the FDA determined that Vascepa was entitled to NCE

exclusivity, see supra at paragraph 49 for an explanation of NCE exclusivity. Vascepa’s NCE

exclusivity ran from the NDA approval date to July 26, 2017.

       57.     On December 13, 2019, the FDA approved a new indication for Vascepa: “as an

adjunct to maximally tolerated statin therapy to reduce the risk of myocardial infarction, stroke,

coronary revascularization, and unstable angina requiring hospitalization in adult patients with



       23
          See, e.g., Mallu UR, Nair AK, Bapatu HR, Pavan Kumar M, Narla S, et al., “API
Supplier Change or Addition of Alternate API Supplier in Generic Drug Products: Cost, Quality
and Regulatory Factors” (Pharmaceutical Analytica Acta 2015) at 2 (“[T]wo suppliers shall be
selected one as main and another one as alternative supplier for generic DP development.”).



                                                15
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 16 of 41 PageID: 16




elevated triglyceride (TG) levels (≥ 150 mg/dL) and . . . established cardiovascular disease or . . .

diabetes mellitus and 2 or more additional risk factors for cardiovascular disease.” The new

indication is entitled to data exclusivity, which is scheduled to expire on December 13, 2022.

        58.      Amarin currently markets Vascepa in the 1g and 500mg strengths. Amarin has raised

the price of 1g Vascepa dramatically since its launch: the list price for the 1mg strength of Vascepa

was estimated to be $308.25 per month in 2019,24 $355 per month in 2020,25 and is currently

estimated to be around $368.86.26

        59.      Vascepa is Amarin’s only product, with revenues of $607 million in 2020.27

    B. Amarin sets out to corner the world’s supply of Vascepa API to prevent generic
       competition

        60.      For more than a decade, Amarin has set out to corner the world’s supply of IPE,

the API for Vascepa, for the explicit purpose of “protecting the potential commercial

exclusivity” of its brand Vascepa product.28

        61.      From the outset Amarin has stated its intention to take advantage of

manufacturing barriers to entry to prevent competition: “We will seek to protect the potential

commercial exclusivity of [Vascepa] through a combination of obtaining and maintaining




        24
          “J&J’s Xarelto, Amarin’s Vascepa are cost-effective, not budget friendly,”
EndpointsNews (Oct. 18, 2019), https://endpts.com/jjs-xarelto-amarins-vascepa-are-cost-
effective-but-not-budget-friendly-icer/ (last accessed Jun. 1, 2021).
        25
          “A cardiologist asks: How much is too much to pay for a promising drug?,” The
Philadelphia Inquirer (Jan. 20, 2020), https://www.inquirer.com/health/expert-opinions/vascepa-
price-cardiology-triglycerides-fish-oil-20200122.html (last accessed Jun. 1, 2021).
        26
          “Vascepa Prices, Coupons, and Patient Assistant Programs,”
https://www.drugs.com/price-guide/vascepa (last accessed Jun. 1, 2021).
        27
             Amarin Corp. plc, Annual Report (Form 10-K), at F-5 (Feb. 25, 2021).
        28
             Amarin Corp. plc Annual Report (Form 10-K), at 3 (Feb. 20, 2012).



                                                   16
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 17 of 41 PageID: 17




intellectual property rights and regulatory exclusivity, taking advantage of manufacturing

barriers to entry and maintaining trade secrets.”29

       62.       On April 18, 2013, Amarin announced that it had filed a supplemental New Drug

Application (“sNDA”) to add the API supplier Chemport Inc. (“Chemport”).30 In that

announcement Amarin confirmed that the “manufacturing barriers to entry” that it intended to

take advantage of are the various exclusive contracts it used to foreclose the supply of Vascepa

API: “The addition of Chemport contributes to the planned expansion of the Vascepa

manufacturing supply chain and is additional progress toward Amarin’s goal to protect the

commercial potential of Vascepa to beyond 2030 through a combination of patent protection,

regulatory exclusivity, trade secrets and by taking advantage of manufacturing barriers to

entry.”31

       63.       Amarin’s CEO Joseph Zakrewski confirmed that the key barrier to entry was the

supply of API, stating that: “The move [to add Chemport as an API supplier] also fortifies

Amarin’s efforts to shield its Vascepa patent beyond its scheduled 2030 expiration.”32

       64.       Amarin explained this anticompetitive strategy in its 2014 Annual Report:



       29
          Id. (emphasis added); see also Amarin Corp. plc Annual Report (Form 10-K), at 21
(Feb. 27, 2014) (“FDA marketing exclusivity is separate from, and in addition to, patent
protection, trade secrets and manufacturing barriers to entry which also help protect Vascepa
against generic competition.”).
       30
          Press Release, Amarin Corp. plc, “Amarin Announces Approval of Supplemental New
Drug Application for Chemport as Additional Vascepa® Active Pharmaceutical Ingredient
Supplier” (Apr. 18, 2013), https://investor.amarincorp.com/news-releases/news-release-
details/amarin-announces-approval-supplemental-new-drug-application (last accessed Jun. 1,
2021).
       31
            Id. (emphasis added).
       32
         “Amarin wins U.S. nod to add S. Korea supplier,” Hartford Business Journal (Apr. 19,
2013) (emphasis added), https://www.hartfordbusiness.com/article/amarin-wins-us-nod-to-add-s-
korea-supplier (last accessed Jun. 1, 2021).



                                                17
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 18 of 41 PageID: 18




                   Certain of our agreements with our suppliers include minimum
                   purchase obligations and limited exclusivity provisions based on
                   such minimum purchase obligations. If we do not meet the
                   respective minimum purchase obligations in our supply
                   agreements, our suppliers, in certain cases, will be free to sell the
                   active pharmaceutical ingredient of Vascepa to potential
                   competitors . . . While we anticipate that intellectual property
                   barriers and FDA regulatory exclusivity will be the primary means
                   to protect the commercial potential of Vascepa, the availability of
                   Vascepa active pharmaceutical ingredient from our suppliers to our
                   potential competitors would make our competitors’ entry into the
                   market easier and more attractive.33

          65.      Amarin expected its scheme to work, and wanted the market to know that fact:

                   In April 2012, the FDA published draft guidance for companies
                   that may seek to develop generic versions of Vascepa. If an
                   application for a generic version of Vascepa were filed and if new
                   chemical entity, or NCE exclusivity is not granted to Vascepa, the
                   FDA may accept the filing for review and we would likely engage
                   in costly litigation with the applicant to protect our patent rights. If
                   the generic filer is ultimately successful in patent litigation against
                   us, meets the requirements for a generic version of Vascepa to the
                   satisfaction of the FDA (after any applicable regulatory exclusivity
                   period and, typically, the litigation-related 30-month stay period
                   expires), and is able to supply the product in significant
                   commercial quantities, the generic company could, with the
                   market introduction of a generic version of Vascepa, limit our U.S.
                   sales, which would have an adverse impact on our business and
                   results of operations.34

          66.      Amarin also warned the market that the failure of its anticompetitive scheme was

a material investment risk: “Risks Related to our Reliance on Third Parties – We may not be able

to maintain our exclusivity with our third-party Vascepa suppliers if we do not meet minimum

purchase obligations due to lower than anticipated sales of Vascepa.”35


          33
               Amarin Corp. plc, Annual Report (Form 10-K), at 40 (March 3, 2015).
          34
               Amarin Corp. plc, Quarterly Report (Form 10-Q), at 31 (Aug. 8, 2013) (emphasis
added).
          35
        Amarin Corp. plc, Quarterly Report (Form 10-Q), at 46 (Nov. 7, 2013); see also
Amarin Corp. plc, Quarterly Report (Form 10-Q), at 59 (Aug. 7, 2014) (“Certain of our



                                                     18
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 19 of 41 PageID: 19




   C. Amarin has, in fact, locked up the world’s supply of Vascepa API

       67.        To effectuate its anticompetitive scheme, Amarin has entered into exclusive or de

facto exclusive agreements with at least four of the largest suppliers for icosapent ethyl API,

and has secured exclusive supply from yet another supplier.

       68.        In February 2009 Amarin entered into a supply agreement with Japan-based

Nisshin Pharma Inc. (“Nisshin”) pursuant to which Nisshin agreed to supply Amarin with IPE

(referred to as E-EPA in the agreement).36 Amarin paid Nisshin $500,000 up-front when the

agreement was signed, and agreed to pay Nisshin another $500,000 when Amarin obtained

approval to market Vascepa either in the U.S. or the European Union.37 The agreement contained

a minimum purchase commitment.38




agreements with our suppliers include minimum purchase obligations and limited exclusivity
provisions based on such minimum purchase obligations. If we do not meet the respective
minimum purchase obligations in our supply agreements, our suppliers, in certain cases, will be
free to sell the active pharmaceutical ingredient of Vascepa to potential competitors of Vascepa.
Similarly, if we terminate certain of our supply agreements, such suppliers may be free to sell the
active pharmaceutical ingredient of Vascepa to potential competitors of Vascepa. While we
anticipate that intellectual property barriers and FDA regulatory exclusivity will be the primary
means to protect the commercial potential of Vascepa, the availability of Vascepa active
pharmaceutical ingredient from our suppliers to our potential competitors would make our
competitors’ entry into the market easier and more attractive.”).
       36
          Supply Agreement Between (1) Nisshin Pharma Inc. (“Nisshin”) and (2) Amarin
Pharmaceuticals (Ireland) Ltd. (“Amarin”), dated February 23, 2009,
https://www.sec.gov/Archives/edgar/data/897448/000095016209000453/ex4_86.htm (last
accessed Jun. 1, 2021).
       37
            Id. at 15.
       38
            Id.



                                                  19
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 20 of 41 PageID: 20




       69.        Despite the fact that Amarin believed Nisshin was capable of producing sufficient

quantities of API to support Amarin’s launch of Vascepa,39 Amarin continued its scheme to

amass API supply and suppliers.

       70.        In June 2011, the BBC reported that Amarin had entered into a supply agreement

with Scotland-based Equateq Ltd. (“Equateq”) whereby Equateq agreed to supply Amarin with

the API needed to manufacture Vascepa.40 Amarin again committed to significant, long-term

purchases: “Under the terms of the contract, Amarin Corporation is committed to buying £6.1m

worth of API concentrate from Equateq in year one, rising to £12.3m in year four.”41 In fact,

although the CEO of Equateq refused to provide further specifics of the supply agreement, he

claimed it was worth £100m over its life.42

       71.        Amarin revealed to investors in August 2011 that the minimum purchase

commitment was intended to prevent Equateq from selling Vascepa API to any potential




       39
          Amarin Corp. plc, Annual Report (Form 10-K), at 10-11 (February 29, 2012); see also
Press Release, Amarin Corp. plc, “Amarin Announces Additional Vascepa® (icosapent ethyl)
Supplier” (Dec. 11, 2012) (“Amarin’s current plan is to launch Vascepa based on product
produced by its existing API supplier, Nisshin Pharma”),
https://www.globenewswire.com/en/news-release/2012/12/11/510754/18362/en/Amarin-
Announces-Additional-Vascepa-R-icosapent-ethyl-Supplier.html (last accessed Jun. 1, 2021).
       40
          “Drug firm Equateq secures big US order,” BBC News (July 4, 2011),
https://www.bbc.com/news/uk-scotland-scotland-business-14013747 (last accessed Jun. 1,
2021).
       41
            Id.
       42
         “Equateq nets £100m deal to supply fish oil for heart treatment,” The Scotsman (June
29, 2011), https://www.scotsman.com/business/equateq-nets-ps100m-deal-supply-fish-oil-heart-
treatment-1670500 (last accessed Jun. 1, 2021).



                                                  20
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 21 of 41 PageID: 21




competitor of Amarin.43 Amarin also paid Equateq a $1m “commitment fee” in May 2011.44

Equateq was acquired by BASF in May 2012.45

       72.        Also in 2011, Amarin secured an exclusive supply contract with Korea-based

Chemport Inc. (“Chemport”).46 This agreement also contains minimum purchase requirements to

prevent Chemport from selling API to potential generic manufacturers,47 and Amarin is required

to pay Chemport in cash for any shortfall in the minimum purchase obligations.48 As part of the

agreement, Amarin agreed to pay Chemport $1.1 million for the purchase of raw materials and to

provide an additional $3.3 million to Chemport as equity investment.49 During the nine months

ended September 30, 2013, the Company made payments of $4.8 million to Chemport.50

       73.        Equateq and Chemport were approved by the FDA to manufacture Vascepa API

in April 2013.51

       74.        In December 2012, Amarin announced that it had entered into yet another

exclusive agreement with a fourth supplier, an “exclusive consortium” of companies including


       43
          Amarin Corp. plc Quarterly Report (Form 10-Q), at 9 (Aug. 9, 2011) (“Following FDA
approvals of [Vascepa], both agreements [with Equateq and Chemport Inc. (see para. 53 below)]
include annual purchase levels to enable Amarin to maintain exclusivity with each respective
supplier, and to prevent potential termination of the agreements.”).
       44
            Id.
       45
          “BASF completes omega-3 portfolio with Equateq buy,” NUTRAingredients.com
(May 8, 2012), https://www.nutraingredients.com/Article/2012/05/09/BASF-completes-omega-
3-portfolio-with-Equateq-buy# (last accessed Jun. 1, 2021).
       46
            Amarin Corp. plc Quarterly Report (Form 10-Q), at 9 (Aug. 9, 2011).
       47
          Id. (“Following FDA approvals of [Vascepa], both agreements [with Equateq and
Chemport] include annual purchase levels to enable Amarin to maintain exclusivity with each
respective supplier, and to prevent potential termination of the agreements.”).
       48
            Amarin Corp. plc Annual Report (Form 10-K), at F-25 (Feb. 27, 2014).
       49
            Id.
       50
            Amarin Corp. plc Quarterly Report (Form 10-Q), at 15 (Nov. 7, 2013).
       51
            Amarin Corp. plc Quarterly Report (Form 10-Q), at 13 (May 9, 2013).



                                                 21
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 22 of 41 PageID: 22




Canada-based Slanmhor Pharmaceutical, Inc., Ocean Nutrition Canada, and Novasep

(collectively referred to in this Complaint as “the Consortium”).52

       75.        As part of the agreement, Amarin agreed to pay up to $2.3 million in development

fees and a “commitment” of up to $15 million, credited against future API material purchase.53

Amarin made payments of $3.9 million to Novasep in the quarter in which the agreement was

signed,54 and an additional $1.4 million in the following quarter.55 The Novasep agreement

includes minimum purchase obligations, and Amarin is required to make cash payments to

Novasep in the event of a shortfall.56 During the nine months ended September 30, 2013, the

Amarin made payments of $6.1 million to Novasep.57

       76.        In July 2014 Amarin cancelled the agreement with the Consortium and in July

2015 it entered a new agreement with Novasep directly.58

       77.        Amarin purchased approximately $25.7 million worth of Vascepa API in 2013

from Nisshin and Chemport, and also paid $13.9 million to Novasep related to “commitments,”

stability and technical batches, and advances on future API purchases.59

       78.        In October 2013, received bad news from the FDA. FDA had voted against

broadening Vascepa’s indication and had cancelled the special protocol assessment (SPA) status



       52
          Press Release, Amarin Corp. plc, “Amarin Announces Additional Vascepa® (icosapent
ethyl) Supplier” (Dec. 11, 2012).
       53
            Amarin Corp. plc Quarterly Report (Form 10-Q), at 13 (May 9, 2013).
       54
            Id.
       55
            Amarin Corp. plc Quarterly Report (Form 10-Q), at 15 (Aug. 8, 2013).
       56
            Id.
       57
            Amarin Corp. plc Quarterly Report (Form 10-Q), at 15 (Nov. 7, 2013).
       58
            Amarin Corp. plc Annual Report (Form 10-K), at 14 (Feb. 25, 2016).
       59
            Amarin Corp. plc Quarterly Report (Form 10-Q), at 33 (Nov. 7, 2013).



                                                 22
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 23 of 41 PageID: 23




of a clinical trial that Amarin had planned to use the results of to expand the indication of

Vascepa. This “was seen by most observers as the death blow for Amarin’s efforts to gain wider

approval.”60 Although this was expected to result in less-than-hoped-for demand for Vascepa,

Novasep and BASF planned to continue supplying Vascepa API at the agreed-upon pace.61

       79.         Finally, Amarin has secured significant additional supply from another Japan-

based supplier, Nippon Suisan and, as a result, that company’s supply is not available to any U.S.

generic.62

       80.         The foregoing agreements between Amarin and the Vascepa API suppliers were

intended to and have had the effect of limiting competition in the market for generic Vascepa. As

a practical matter, the API suppliers took millions of dollars in payments from Amarin in

exchange for an agreement not to sell the essential API to anyone else, regardless of whether

Amarin needed the API for its own production needs or whether there were other market

opportunities for the sale of the API.

       81.         By foreclosing the available API supply from generic competitors, Amarin has

been able to capture supracompetitive profits from the inflated sales of Vascepa, and has shared

those supracompetitive profits with the API suppliers to buy their complicity in the

anticompetitive scheme.



       60
          “Novasep to keep supplying Amarin with Vascepa API,” Outsourcing-Pharma.com
(Oct. 30, 2012), https://www.outsourcing-pharma.com/Article/2013/10/30/Novasep-to-keep-
supplying-Amarin-with-Vascepa-API (last accessed Jun. 1, 2021).
       61
             Id.
       62
          “Amarin: What The Street Hasn’t Factored In And Why Amarin Is Worth $80,”
Seeking Alpha (Oct. 9, 2018) (“Nippon Suisan (1332 JT), or better known as “Nissui” in the
Japanese stock market, has 420 tons worth of annual high-grade EPA supply, solely aimed for
the further roll-out of Amarin’s Vascepa.”), https://seekingalpha.com/article/4210747-amarin-
what-street-hasn’t-factored-in-and-why-amarin-is-worth-80 (last accessed Jun. 1, 2021).



                                                   23
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 24 of 41 PageID: 24




    D. Amarin secured a supply of Vascepa API more than double its needs for legitimate
       business purposes

        82.     In February 2019, Amarin’s CEO John Thero stated that Amarin’s anticipated

2019 sales of Vascepa amounted to $350 million, but the company was purchasing API to

support sales of more than $700 million.63 Thero was clear that Amarin was not raising its

guidance or expecting to sell more than $700 million in Vascepa that year, but was merely

purchasing excess supply.64

        83.     At the same time that Amarin was purchasing more than twice its supply needs

for 2019 from its existing suppliers, Amarin was in the process of locking up an additional 420

tons worth of annual supply.65 For comparison, the entire U.S. market for Vascepa is estimated

to require only 450 tons per year.

    E. Amarin’s excess supply is economically irrational absent its anticompetitive purpose
       and contrary to industry practice

        84.     In Amarin’s own words: “The agreements with each of our API suppliers

contemplate phased manufacturing capacity expansions designed to create sufficient

manufacturing capacity to meet anticipated demand for API material for [Vascepa] following




        63
          Amarin Corp. plc Earnings Call (Feb. 27, 2019), https://www.fool.com/earnings/call-
transcripts/2019/02/27/amarin-corporation-plc-amrn-q4-2018-earnings-confe.aspx (last accessed
Jun. 1, 2021).
        64
           Id. (“Hey, we could be wrong on our guidance. Our guidance doesn’t assume any
earlier approval from the FDA. And they had their mind to our product as four-year dating.
Dating, one of the things we spent a lot of time in the development of this product was the
stability of it and preventing oxidation, etc. So, it’s got a long shelf life. So, they figure that
that’s the right investment to be made.”).
        65
          “Amarin: What The Street Hasn’t Factored In And Why Amarin Is Worth $80,”
Seeking Alpha (Oct. 9, 2018), https://seekingalpha.com/article/4210747-amarin-what-street-
hasnt-factored-in-and-why-amarin-is-worth-80 (“Nippon Suisan (1332 JT), or better known as
“Nissui” in the Japanese stock market, has 420 tons worth of annual high-grade EPA supply,
solely aimed for the further roll-out of Amarin’s Vascepa.”) (last accessed Jun. 1, 2021).



                                                   24
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 25 of 41 PageID: 25




FDA approval. Accordingly, Nisshin and our other potential suppliers are currently working to

expand and qualify their production capabilities to meet regulatory requirements to manufacture

the API for [Vascepa]. These API suppliers are self-funding these expansion and qualification

plans with contributions from Amarin.”66

       85.      Amarin provided further detail about the expenses necessary to develop and

maintain so many API suppliers:

                Among the conditions for FDA approval of a pharmaceutical
                product is the requirement that the manufacturer’s quality control
                and manufacturing procedures conform to current Good
                Manufacturing Practice, or cGMP, which must be followed at all
                times. The FDA typically inspects manufacturing facilities before
                regulatory approval of a product candidate, such as [Vascepa], and
                on an ongoing basis. In complying with cGMP regulations,
                pharmaceutical manufacturers must expend resources and time to
                ensure compliance with product specifications as well as
                production, record keeping, quality control, reporting, and other
                requirements. Our NDA filed with the FDA for [Vascepa]
                references one supplier of our API, Nisshin, with which we have
                had the longest relationship and which we believe is qualified to
                support our initial commercial launch of [Vascepa]. We have
                defined with the FDA our plan and specifications for qualifying the
                additional API suppliers. We intend to submit sNDAs67 for the use
                of these additional API suppliers after the suppliers successfully
                complete the specified process and facility qualifications and after
                the NDA for the MARINE indication is approved.68

       86.      As these public statements confirm, it is expensive and time consuming for each

new API supplier to develop, obtain regulatory approval for, and maintain quality control of its

API manufacturing process, and Amarin has taken on a significant share of that burden.




       66
            Amarin Corp. plc Annual Report (Form 10-K), at 11 (Feb. 20, 2012) (emphasis added).
       67
            Defined in paragraph 62 above.
       68
          Id.; see also Amarin Corp. plc Quarterly Report, at 16 (Nov. 8, 2011) (“We anticipate
incurring certain costs associated with the qualification of product produced by [Nishhin,
Equateq, and Chemport].”).



                                                25
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 26 of 41 PageID: 26




       87.     Generally, it is not only possible69 but less expensive to scale up the supply from

an existing manufacturer than it is to qualify additional suppliers. Consequently, standard

industry practice is to have only one or two API suppliers. In addition to saving initial setup

costs, the benefits of scale result in volume discounts,70 which Amarin foregoes by engaging

additional suppliers with minimum purchase requirements.

       88.     Given these inefficiencies, the only economic advantages from having four API

suppliers, and obtaining excess API inventory, results from the inability of generic competitors

to obtain API supply.

   F. Amarin’s scheme succeeded in thwarting generic competition

       89.     DRL obtained final FDA approval on August 7, 2020,71 but has still been unable

to secure a supply of API sufficient to support a launch of its generic Vascepa.72



       69
          Amarin Corp. plc Annual Report (Form 10-K), at 75 (Feb. 27, 2019) (“our current
supply chain is scalable”); see also, Amarin Corp. plc Earnings Conference Call Transcript (Feb.
27, 2019) (“We have a supplier network that consists of over 20 independent companies. The
API piece of that – we have multiple suppliers on. They’re competing with one another. And
they’re interested in expanding capacity.”), https://www.fool.com/earnings/call-
transcripts/2019/02/27/amarin-corporation-plc-amrn-q4-2018-earnings-confe.aspx (last
accessed Jun. 1, 2021).
       70
         Amarin Corp. plc Annual Report (Form 10-K), at 75 (Feb. 27, 2019) (“Certain of our
API supply agreements contain provisions under which the cost of supply to us decreases as we
purchase increased product volume.”).
       71
          Product Details for ANDA 209400,
https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=A&Appl_No=2
09499#312 (last accessed Jun. 1, 2021).
       72
          DRL Complaint at ¶ 81 (“Nonetheless, despite DRL’s best efforts to launch in a timely
manner, it is still unable to do so. The only reason why DRL still cannot launch is because
Amarin contracted with suppliers of icosapent ethyl API not to sell to generic manufacturers
including DRL, either through literal exclusive contract or through buying up all available
supplies, such that DRL cannot acquire the necessary API to support a timely commercial
launch.”) see also id. at ¶ 8 (“But for Amarin’s locking up of the icosapent ethyl API supply,
DRL would have been ready, willing, and able to launch in August 2020, upon receiving
regulatory approval.”).



                                                 26
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 27 of 41 PageID: 27




       90.     Hikma, on the other hand, was able to launch on November 5, 2020,73 but was

forced to do so in only limited quantities due to supply constraints.74

       91.     For its part, Amarin believes its scheme is working, and―again―wants the

market to know this: “We have heard from various suppliers that they have been approached

regarding supplying API for generic use. These suppliers informed us that they turned down such

approaches for various reasons including that they don’t have excess capacity.”75 And in a press

release discussing the Court of Appeals decision Amarin knowingly conveyed that generic

manufacturers “are likely to have limited supply capacity.”76

                                          CAUSATION

       92.     But for the anticompetitive conduct alleged above, generic icosapent ethyl would

have entered the market as early as August 2020, the date of DRL’s final ANDA approval,

because, absent Amarin’s anticompetitive conduct, there would have been a sufficient supply of

Vascepa API for DRL to do so.




       73
         Press Release, Hikma Pharmaceuticals plc, “Hikma launches Icosapent Ethyl
Capsules” (Nov. 5, 2020), https://www.hikma.com/newsroom/article-i4928-hikma-launches-
icosapent-ethyl-capsules/ (last accessed Jun. 1, 2021).
       74
          “Amarin launches Vascepa in all-important Europe as it slowly bleeds share to U.S.
generic,” Fierce Pharma (Apr. 6, 2021), https://www.fiercepharma.com/marketing/amarin-
launches-vascepa-all-important-europe-as-blockbuster-to-be-heart-drug-slowly (last accessed
May 6, 2021).
       75
          Amarin Corp. plc Earnings Call Transcript (Apr. 13, 2020),
https://www.fool.com/earnings/call-transcripts/2020/04/13/amarin-corporation-plc-amrn-q1-
2020-earnings-call.aspx (last accessed Jun. 1, 2021).
       76
          Press Release, Amarin Corp. plc, “Amarin Provides Update Following Ruling in
Vascepa® ANDA Patent Litigation” (Sep. 3, 2020), https://www.globenewswire.com/news-
release/2020/09/03/2088633/0/en/Amarin-Provides-Update-Following-Ruling-in-VASCEPA-
ANDA-Patent-Litigation.html (last accessed Jun. 1, 2021).



                                                 27
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 28 of 41 PageID: 28




       93.     Likewise, absent the Defendants’ anticompetitive conduct, Hikma would have

launched its generic Vascepa at full supply because, absent Amarin’s anticompetitive conduct,

there would have been sufficient supply of Vascepa API for Hikma to do so.

       94.     Instead, Defendants willfully and unlawfully maintained Amarin’s monopoly

power in the relevant market by engaging in a conspiracy to exclude competition and maintain

supracompetitive prices for Vascepa. Defendants implemented their conspiracy via their

exclusive contracts and other conduct alleged herein.

       95.     The only impediment to DRL’s generic icosapent ethyl entering the market is

Defendants’ unlawful conduct.

       96.     Likewise, the only impediment to Hikma’s fully supplying demand for generic

icosapent ethyl is Defendants’ unlawful conduct.

       97.     Defendants’ conspiracy had the purpose and effect of preventing competition to

Vascepa, permitting Amarin to maintain supracompetitive prices for Vascepa, enabling Amarin

to sell Vascepa without competition, and allowing Amarin to reap monopoly profits (and share

those monopoly profits with the API-supplier defendants), to the detriment of purchasers.

                              CLASS ACTION ALLEGATIONS

       98.     Plaintiff brings this action as a class action under Rules 23(a) and 23(b)(3) of the

Federal Rules of Civil Procedure on its own behalf and as a representative of a class defined as

follows:

               All persons or entities in the United States and its territories who
               purchased Vascepa directly from any of the defendants at any time
               during the period from August 7, 2020 through and until the
               anticompetitive effects of Defendants’ challenged conduct cease
               (the “Class Period”).

       99.     Excluded from the Class are the Defendants and their officers, directors,

management, employees, subsidiaries, or affiliates, and all federal governmental entities.


                                                28
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 29 of 41 PageID: 29




       100.    Plaintiff’s claims are typical of the claims of members of the Class. Plaintiff and

all members of the Class were damaged by the same wrongful conduct by Defendants, and all

paid artificially inflated prices for Vascepa and were deprived of the benefits of competition

from less expensive generic versions as a result of Defendants’ conduct.

       101.    Plaintiff will fairly and adequately protect and represent the interests of the Class.

Plaintiff’s interests are coincident with, and not antagonistic to, the Class.

       102.    Plaintiff is represented by counsel who are experienced and competent in the

prosecution of class action litigation, and who have particular experience with class action

litigation involving the pharmaceutical industry.

       103.    Questions of law and fact common to the Class include:

               a.      whether Amarin unlawfully maintained monopoly power through all or

                       part of its overarching scheme;

               b.      whether Defendants’ anticompetitive scheme suppressed generic

                       competition to Vascepa;

               c.      as to those parts of Defendants’ challenged conduct for which such

                       justifications may be offered, whether there exist cognizable, non-

                       pretextual procompetitive justifications, which Defendants’ challenged

                       conduct was the least restrictive means of achieving, that offset the harm

                       to competition in the markets in which Vascepa is sold;

               d.      whether direct proof of Amarin’s monopoly power is available, and if

                       available, whether it is sufficient to prove Amarin’s monopoly power

                       without the need to also define a relevant market;

               e.      to the extent a relevant market or markets must be defined, what that

                       definition is, or those definitions are;




                                                  29
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 30 of 41 PageID: 30




               f.     determination of a reasonable estimate of the amount of delay Defendants’

                      unlawful monopolistic, unfair, and unjust conduct caused;

               g.     whether Defendants’ scheme, in whole or in part, has substantially

                      affected interstate commerce;

               h.     whether Defendants’ scheme, in whole or in part, has substantially

                      affected intrastate commerce;

               i.     whether Defendants foreclosed the supply of icosapent ethyl API.

               j.     whether Amarin possessed the ability to control prices and/or exclude

                      competition for Vascepa during the Class Period;

               k.     Whether Defendants’ unlawful monopolistic conduct was a substantial

                      contributing factor in causing some amount of delay of the entry of AB-

                      rated generic Vascepa;

               l.     Whether Defendants’ unlawful monopolistic conduct was a substantial

                      contributing factor in limiting the amount of generic Vascepa available

                      upon the launch of the first generic icosapent ethyl product;

               m.     whether Defendants’ scheme, in whole or in part, caused antitrust injury to

                      the business or property of Plaintiff and members of the Class in the

                      nature of overcharges; and

               n.     the quantum of overcharges paid by Plaintiff and the Class in the

                      aggregate.

       104.    Class action treatment is a superior method for the fair and efficient adjudication

of this controversy. Among other things, class treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently,




                                                30
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 31 of 41 PageID: 31




and without the unnecessary duplication of evidence, effort, and expense that numerous

individual actions would engender. The benefits of proceeding through the class mechanism,

including providing injured persons or entities with a method for obtaining redress on claims that

might not be practicable to pursue individually, substantially outweigh any difficulties that may

arise in management of this class action.

       105.     Plaintiff knows of no difficulty to be encountered in the maintenance of this

action that would preclude its maintenance as a class action.

                            MARKET POWER AND DEFINITION

       106.     Pharmaceutical products comprising icosapent ethyl have pharmacological

properties which differentiate them from other drugs for treating secondary hypertriglyceridemia

and enable sellers of such products to earn supra-competitive profits on their sale.

       107.     At all relevant times, Amarin has had market power over oral capsules (in 1g and

500mg strengths) comprised of icosapent ethyl, i.e., Vascepa and its AB-rated generic

bioequivalents, because Amarin has had the power to maintain the price of these products at

supra-competitive levels without losing substantial sales to other hypertriglyceridemia products.

This market power may be shown directly, and therefore no relevant market needs to be defined.

       108.     Throughout the relevant time period, Amarin had monopoly power in the market

for Vascepa because they had the power to exclude competition and/or raise or maintain the

price of Vascepa and generic equivalents at supra-competitive levels without losing enough sales

to make supra-competitive prices unprofitable.

       109.     A small but significant non-transitory increase to the price of brand Vascepa

would not have caused a significant loss of sales sufficient to make the price increase

unprofitable.




                                                 31
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 32 of 41 PageID: 32




       110.    Brand Vascepa does not exhibit significant, positive cross-elasticity of demand

with respect to price with any other product for the treatment of hypertriglyceridemia.

       111.    Brand Vascepa is differentiated from all other products currently on the market

for treatment of hypertriglyceridemia.

       112.    Amarin needed to control only brand Vascepa and its AB-rated generic

equivalents, and no other products, in order to maintain the price of icosapent ethyl profitably at

supracompetitive prices. Only the market entry of competing, AB-rated generic versions of

Vascepa unconstrained by supply issues would render Amarin unable to profitably maintain their

prices for Vascepa without losing substantial sales.

       113.    Amarin had, and exercised, the power to exclude generic competition to brand

Vascepa.

       114.    At all material times, high barriers to entry protected branded Vascepa from the

forces of price competition.

       115.    There is direct evidence of market power and anticompetitive effects available in

this case sufficient to show Amarin’s ability to control the price of Vascepa and generic Vascepa,

and to exclude relevant competitors, without the need to show the relevant antitrust markets. The

direct evidence consists of, inter alia, the following facts: (a) generic Vascepa would have

entered the market at a substantial discount to brand Vascepa but for Defendants’

anticompetitive conduct; (b) Amarin’s gross margin on Vascepa at all relevant times was very

high; and (c) Amarin never lowered the price of Vascepa to the competitive level in response to

the pricing of other brand or generic drugs, and indeed enjoyed rising sales as it dramatically

increased the price of Vascepa.

       116.    To the extent proof of monopoly power by defining a relevant product market is




                                                32
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 33 of 41 PageID: 33




required, Plaintiff alleges that the relevant antitrust market is the market for Vascepa and its AB-

rated generic equivalents.

       117.    The United States and its territories constitute the relevant geographic market.

       118.    Amarin market share in the relevant market was 100% prior to Hikma’s

constrained generic launch, implying substantial monopoly power.

                                      MARKET EFFECTS

       119.    Amarin willfully and unlawfully maintained their market power by engaging in an

overarching scheme to exclude competition. Amarin designed a scheme to delay competition on

the products’ merits to further Amarin’s anticompetitive purpose of forestalling generic

competition against Vascepa. Amarin carried out the scheme with the anticompetitive intent and

effect of maintaining supra-competitive prices for icosapent ethyl.

       120.    Defendants’ acts and practices had the purpose and effect of restraining

competition unreasonably and injuring competition by protecting brand Vascepa from

competition. These actions allowed Amarin to maintain a monopoly and exclude competition in

the market for Vascepa and its AB-rated generic equivalents, to the detriment of Plaintiff and all

other members of the Class.

       121.    Defendants’ exclusionary conduct delayed generic competition and unlawfully

enabled Amarin to sell Vascepa without generic competition. Were it not for Defendants’ illegal

conduct, one or more generic versions of Vascepa would have entered the market sooner.

       122.    Defendants’ exclusionary conduct also limited Hikma’s launch of generic

Vascepa, enabling Amarin to sell Vascepa with reduced generic competition.

       123.    Competition among drug manufacturers enables all purchasers of the drug to buy

drugs, including both the original drug and its subsequent competitors, at substantially lower




                                                 33
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 34 of 41 PageID: 34




prices. Consequently, drug manufacturers—and those that share in their profits—have a strong

incentive to delay and limit competition, and purchasers experience substantial cost inflation

from any such delay or limitation.

       124.    Defendants’ anticompetitive conduct caused Plaintiff and all members of the

Class to pay more than they would have paid for Vascepa and generic equivalents absent their

illegal conduct.

       125.    If generic competitors had not been unlawfully prevented from entering the

market earlier and competing in the relevant markets, Plaintiff and members of the Class would

have paid less for icosapent ethyl by (a) paying lower prices on their remaining brand purchases

of Vascepa, and/or (b) substituting purchases of less-expensive generic Vascepa for their

purchases of more-expensive brand Vascepa.

       126.    Thus, Defendants’ unlawful conduct deprived Plaintiff and members of the Class

of the benefits from the competition that the antitrust laws are designed to ensure.

                                       ANTITRUST IMPACT

       127.    During the relevant time period, Plaintiff and members of the Class purchased

substantial amounts of Vascepa indirectly from Amarin. As a result of Defendants’ illegal

conduct, Plaintiff and the members of the Class were compelled to pay, and did pay, artificially

inflated prices for Vascepa. Those prices were substantially greater than the prices that members

of the Class would have paid absent the illegal conduct alleged herein, because: (1) the price of

brand-name Vascepa was artificially inflated by Defendants’ illegal conduct, and (2) members of

the Class have been deprived of the opportunity to purchase lower-priced generic versions of

Vascepa. The supracompetitive prices were paid at the point of sale, which is where Plaintiff and

the Class suffered antitrust impact.




                                                34
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 35 of 41 PageID: 35




       128.    As a consequence, Plaintiff and members of the Class have sustained substantial

damages to their business and property in the form of overcharges. The full amount and form of

such damages will be calculated after discovery and upon proof at trial. Commonly used and

well-accepted economic models can be used to measure both the extent and the amount of the

supracompetitive charge passed through the chain of distribution to Plaintiff and the members of

the Class.

       129.    General economic theory recognizes that any overcharge at a higher level of

distribution generally results in higher prices at every level below. See Hovenkamp, FEDERAL

ANTITRUST POLICY, THE LAW OF COMPETITION AND ITS PRACTICE (1994) at 624.

According to Professor Hovenkamp, “[e]very person at every stage in the chain will be poorer as

a result of the monopoly price at the top.”

       130.    Further, the institutional structure of pricing and regulation in the pharmaceutical

drug industry assures that overcharges at the higher level of distribution result in higher prices

paid by members of the Class.

       131.    Defendants’ anticompetitive actions enabled them to indirectly charge Plaintiff

and the Class prices in excess of what they otherwise would have been able to charge absent

their unlawful agreements described herein.

       132.    The prices were inflated as a direct and foreseeable result of Defendants’

anticompetitive conduct.

       133.    The inflated prices the Class paid are traceable to, and the foreseeable result of,

the overcharges by Amarin.

                           EFFECT ON INTERSTATE COMMERCE

       134.    At all material times, substantial amounts of Vascepa manufactured and sold by




                                                 35
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 36 of 41 PageID: 36




Amarin, were shipped across state lines, and sold to customers located outside their state of

manufacture.

       135.      During the relevant time period, in connection with the purchase and sale of

Vascepa, monies as well as contracts, bills and other forms of business communication and

transactions were transmitted in a continuous and uninterrupted flow across state lines.

       136.      During the relevant time period, Defendants used various devices to effectuate the

illegal acts alleged herein, including the United States mail, interstate and foreign travel, and

interstate and foreign wire commerce. All Defendants engaged in illegal activities, as charged

herein, within the flow of, and substantially affecting, interstate commerce.

                                FIRST CLAIM FOR RELIEF
   Violation of Section 1 of the Sherman Act: Contract, Combination, and Conspiracy in
                                      Restraint of Trade
                                   (Against All Defendants)

       137.      Plaintiff incorporates by reference all of the allegations above as though fully set

forth herein.

       138.      Defendants violated 15 U.S.C. § 1 by entering into a series of exclusive contracts

that were intended to and did lock up the supply of Vascepa API, thereby constraining

competition in the market for branded and generic Vascepa.

       139.      The agreements between Amarin and each of the API-supplier defendants

substantially, unreasonable, and unduly restrained trade in the relevant market, the purpose and

effect of which was to:

                a.   prevent generic competitors from obtaining the API necessary to manufacture

                     Vascepa;

                b. delay the entry of generic versions of Vascepa;




                                                  36
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 37 of 41 PageID: 37




                 c. hamper the ability of generic competitors to meet demand for their generic

                    Vascepa product; and

                 d. raise and maintain the prices that Plaintiff and Class members would pay for

                    Vascepa to and at supra-competitive levels.

          140.   There is no legitimate, non-pretextual, procompetitive business justification for

the exclusive contracts between Amarin and the API-supplier defendants.

          141.   The agreements between Amarin and each of the API-supplier defendants harmed

competition in the relevant market.

          142.   As a direct and proximate result of Defendants’ violation of Sherman Act § 1,

Plaintiff and the Class have been injured in their business and property throughout the Class

Period.

                                 SECOND CLAIM FOR RELIEF
                        Violation of Section 2 of the Sherman Act: Monopolization
                                             (Against Amarin)

          143.   Plaintiff incorporates by reference all of the allegations above as though fully set

forth herein.

          144.   As described above, throughout the relevant time period Amarin possessed

monopoly power nationwide and in each of the United States and its territories in the market for

Vascepa. No other manufacturer sold a competing version of Vascepa during the relevant time

period.

          145.   At all relevant times, Amarin possessed substantial market power (i.e., monopoly

power) in the relevant market. Amarin possessed the power to control prices in, prevent prices

from falling in, and exclude competitors from the relevant market.




                                                  37
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 38 of 41 PageID: 38




        146.   Through their overarching anticompetitive scheme, as alleged above, Amarin

willfully maintained their monopoly power in the relevant market using restrictive or

exclusionary conduct, rather than by means of greater business acumen or a historic accident,

and thereby injured Plaintiff and the Class. Amarin’s anticompetitive conduct was done with the

specific intent to maintain their monopoly in the market for Vascepa in the United States and its

territories.

        147.   Amarin knowingly and intentionally engaged in this anticompetitive scheme to

monopolize the market for Vascepa and its generic equivalents as described above. Amarin

accomplished this scheme by, inter alia, (1) entering into exclusive supply agreements with at

least four different icosapent ethyl API suppliers; (2) otherwise foreclosing the supply of

icosapent ethyl API; and (3) raising and maintaining prices so that Plaintiff and Class members

would pay for Vascepa at supracompetitive prices.

        148.   The goal, purpose, and effect of Amarin’s scheme was to prevent, delay, and limit

the sale of generic Vascepa in the United States at prices significantly below Amarin’s prices for

Vascepa, thereby effectively preventing the average market price of Vascepa and its generic

equivalents from declining dramatically while maintaining and extending its monopoly power

with respect to Vascepa.

        149.   Plaintiff and members of the Class purchased substantial amounts of Vascepa

directly from Amarin.

        150.   As a result of Amarin’s illegal conduct, Plaintiff and members of the Class were

compelled to pay, and did pay, more than they would have paid for their requirements of

Vascepa and its generic equivalents absent Amarin’s illegal conduct. But for Amarin’s illegal




                                                38
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 39 of 41 PageID: 39




conduct, competitors would have begun selling generic Vascepa during the relevant period, and

prices for Vascepa and its generic equivalents would have been lower, sooner.

       151.   Had manufacturers of generic Vascepa entered the market and lawfully competed

with Amarin earlier, Plaintiff and other members of the Class would have substituted lower-

priced generic Vascepa for the higher-priced brand-name Vascepa for some or all of their

requirements of Vascepa and its generic equivalents, and/or would have paid lower net prices on

their remaining Vascepa and/or AB-rated bioequivalent purchases.

       152.   Plaintiff and members of the Class will continue to suffer injury, in the form of

overcharges paid for Vascepa, if Amarin’s unlawful conduct is not enjoined.

                                DEMAND FOR JUDGMENT

       WHEREFORE, Plaintiff, on their own behalf and on behalf of the proposed Class, prays

for judgment against Defendants and that this Court:

       1.     Determine that this action may be maintained as a class action pursuant to Rules

              23(a) and (b)(3) of the Federal Rules of Civil Procedure, and direct that

              reasonable notice of this action, as provided by Rule 23(c)(2), be given to the

              Class, and appoint Plaintiff as the named representative of the Class;

       2.     Enter joint and several judgments against the defendants and in favor of Plaintiff

              and the class on all counts;

       3.     Award the class damages (i.e., three times overcharges) in an amount to be

              determined at trial;

       4.     Award Plaintiff and the class their costs of suit, including reasonable attorneys’

              fees as provided by law; and

       5.     Award such other and further relief as the Court deems just and proper.




                                               39
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 40 of 41 PageID: 40




                                        JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff, on behalf of itself

and the proposed Class, demand a trial by jury of all issues so triable.

 Dated: June 18, 2021
                                                  Respectfully submitted,


                                                  /s/ Dianne M. Nast
                                                  Dianne M. Nast
                                                  Daniel N. Gallucci
                                                  Michele S. Burkholder
                                                  NASTLAW LLC
                                                  1101 Market Street, Suite 2801
                                                  Philadelphia, PA 19107
                                                  (215) 923-9300
                                                  dnast@nastlaw.comdgallucci@nastlaw.com
                                                  mburkholder@nastlaw.com

                                                  /s/ Michael L. Roberts
                                                  Michael L. Roberts
                                                  Karen S. Halbert
                                                  Stephanie E. Smith
                                                  ROBERTS LAW FIRM US, PC
                                                  20 Rahling Cir.
                                                  Little Rock, AR 72223
                                                  (501) 821-5575
                                                  mikeroberts@robertslawfirm.us
                                                  karenhalbert@robertslawfirm.us
                                                  stephaniesmith@robertslawfirm.us

                                                  /s/ Linda P. Nussbaum
                                                  Linda P. Nussbaum
                                                  Peter Moran
                                                  NUSSBAUM LAW GROUP, P.C.
                                                  1211 Avenue of the Americas, 40th Fl.
                                                  New York, NY 10036
                                                  (917) 438-9189
                                                  lnussbaum@nussbaumpc.com
                                                  pmoran@nussbaumpc.com

                                                  Counsel for KPH Healthcare Services, Inc.,
                                                  a/k/a Kinney Drugs, Inc. and the Proposed Direct
                                                  Purchaser Class




                                                 40
Case 3:21-cv-12747-ZNQ-LHG Document 1 Filed 06/18/21 Page 41 of 41 PageID: 41




                                     41
